UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )
                                    )                 Criminal No. 08-0376 (PLF)
GREGORY LASSITER,                   )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               Pending before the Court is defendant Gregory Lassiter’s Motion and/or

Supplemental Brief in Support of Pro Se Motion for Reduction of Sentence or for Compassionate

Release under 18 U.S.C. § 3582(c)(1)(A) and/or the CARES Act. Motion and/or Supplemental

Brief in Support of Pro Se Motion for Reduction of Sentence or for Compassionate Release

(“Def.’s Mot.”) [Dkt. No. 263]. The government opposes the motion, arguing that Mr. Lassiter

failed to exhaust his administrative remedies and that the Court lacks jurisdiction to modify Mr.

Lassiter’s sentence. Government’s Opposition to Defendant’s Pro Se and Supplemental Motion

to Reduce Sentence Pursuant to the Compassionate Release Statute 18 U.S.C. § 3582(c)(1)(A)(i)

(“Gov’t Opp.”) [Dkt. No. 265]. For the reasons explained below, this Court will deny the motion

for compassionate release without prejudice.

               The Court is inclined to deny Mr. Lassiter’s motion on the merits, though

circumstances may certainly change with the passage of time. Regardless, the Court ultimately

finds that it does not have jurisdiction to grant this motion in light of Mr. Lassiter’s pending

appeal in the D.C. Circuit regarding his 300-month sentence. See Notice of Appeal, United

States v. Lassiter, No. 20-3021 at 16 (D.C. Cir. Mar. 18, 2020).
               The government notes that “the filing of a notice of appeal is an event of

jurisdictional significance – it confers jurisdiction on the court of appeals and divests the district

court of its control over those aspects of the case involved in the appeal.” Gov’t Opp. at 20

(quoting Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)). It argues,

therefore, that “[t]he moment that defendant filed his notice of appeal . . . this Court was divested

of jurisdiction over his sentence.” Gov’t Opp. at 20. The Court agrees with the government that

as long as Mr. Lassiter is pursuing his appeal, this Court does not have jurisdiction to modify his

sentence. Accordingly, it is hereby

               ORDERED that Defendant’s Motion and/or Supplemental Brief in Support of Pro

Se Motion for Reduction of Sentence or for Compassionate Release [Dkt. No. 263] is DENIED

without prejudice.

               SO ORDERED.

                                                          /s/
                                                         PAUL L. FRIEDMAN
                                                         United States District Judge

DATE: July 27, 2020




                                                   2